Affirm and Opinion Filed January 21, 2021




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00621-CR

                            CHASE RUNNELS, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                  On Appeal from the 204th Judicial District Court
                               Dallas County, Texas
                       Trial Court Cause No. F-1239674-Q

                           MEMORANDUM OPINION
                    Before Justices Myers, Pedersen, III, and Garcia1
                            Opinion by Justice Pedersen, III
       Appellant Chase Runnels challenges the trial court’s April 12, 2019 judgment

adjudicating his guilt for aggravated robbery with a deadly weapon. In a single issue,

appellant contends that his initial guilty plea was invalid, rendering the current

judgment void. We affirm the trial court’s judgment.




   1
      The Honorable Justice Dennise Garcia succeeded the Honorable Justice Bill Whitehill, a member of
the original panel. Justice Garcia has reviewed the briefs and the record before the Court.
                                             Background

        In October 2012, appellant was indicted for his part in the aggravated robbery

of Wynton Dunn. The indictment charged that during a theft of property, appellant

intentionally and knowingly placed Dunn in fear of imminent bodily injury and death

by using a firearm. Two other men were also charged with taking part in the robbery.

The complainant reported that one man approached him, ostensibly seeking help

with directions; a second man then approached with a gun; a third man kept lookout.

After taking a black bag from Dunn, the three men ran away together. Appellant was

arrested with his co-defendants; the black bag was in the room with the men.2

                                            The 2013 Plea

        The hearing on appellant’s guilty plea began on January 16, 2013. Appellant

initially intended to enter an open plea of guilty. The trial judge explained appellant’s

absolute right to go to trial and to plead not guilty, to confront all witnesses against

him, and to defend himself using his own testimony and testimony from others. She

informed appellant that if he was found guilty at trial, he would be subject to

punishment ranging from five to ninety-nine years or life in prison; she also

explained that with an open plea, she could assess his punishment in that same range.

The judge stressed that she would only accept the plea if appellant assured her that




    2
       The record indicates that, before the plea proceedings at issue, Dunn identified the three men and the
trial judge heard testimony from appellant’s co-defendants implicating him in the robbery. Their testimony
was not made part of appellant’s record.
                                                    –2–
he was guilty, that “if [he said] something like, Well, I didn’t know what was going

on, I had no intention of helping anyone commit a robbery,” she would not accept

it, “because [she doesn’t] punish people that are telling [her] that they’re innocent.”

Appellant stated that he understood. The judge went on to stress that if appellant was

merely present at the scene, that fact did not make him guilty; he was guilty only if

he did something to help the others who held the gun and took the property. 3

        The judge asked the State for its evidence other than the co-defendants’

testimony and appellant’s presence at the site of the robbery. The prosecutor referred

her to the complainant’s report of the robbery. The judge read through the complaint,

and appellant identified the co-defendant who had taken each action Dunn described,

i.e., who approached Dunn asking for directions, and who held the gun. Then the

following exchange took place:

        THE COURT: . . . [The complainant] said that he observed another
        male keeping lookout. Who was that?
        THE DEFENDANT: That was me.

        THE COURT: Were you keeping lookout?
        THE DEFENDANT: Yes, ma’am.

        THE COURT: Well . . .
        THE DEFENDANT: I wasn’t –




    3
      Early in the hearing, the judge and trial counsel discussed earlier testimony the judge had heard from
the two co-defendants. The judge explained to appellant that their testimony alone was not sufficient to
convict him.
                                                   –3–
      THE COURT: Yeah. You don’t think that’s helping somebody commit
      a crime? What would you have done if you saw somebody coming?

      THE DEFENDANT: I would have – I guess I would have told them.

      THE COURT: You guess?

      THE DEFENDANT: I would have.
      THE COURT: Okay. So, yeah, that’s participating in the offense.
      That’s helping somebody commit a crime.

      THE DEFENDANT: But before they – before they even went to do this
      and they told me they were going to do it, I told them, Y’all can do it.
      I’m standing in the back. I was lingering in the back. I wasn’t even . . .

      THE COURT: Well, either you were acting as a lookout or you weren’t.
      When they interview you, what are you going to tell them, that you
      were acting as a lookout or that you weren’t?

      THE DEFENDANT: I was.
      THE COURT: Well, then, you are guilty, sir.

The judge confirmed that appellant’s counsel had explained the law of parties to

appellant and again asked him if he wanted a jury trial. Appellant answered that he

did not.

      Based on appellant’s acknowledging his role as lookout, the prosecutor

offered him a plea agreement: appellant would plead guilty to aggravated robbery,

the State would seek a sentence of deferred adjudication community supervision for

eight years, and appellant would testify against his co-defendants. The plea

agreement included written admonitions concerning the effects of his plea. And after

appellant confirmed orally that no one was forcing him to enter into this agreement,

he was arraigned. The State offered his judicial confession to the offense, and it was

                                         –4–
admitted by the trial court. The judge accepted appellant’s plea, specifically finding

that he was competent to make it, that it was made freely and voluntarily, and that—

based on the plea and evidence presented—there was “enough to find [him] guilty

as charged.” The judge then adjourned to allow the probation department to

interview appellant for a pre-sentence report.4

         The trial court subsequently re-opened appellant’s hearing and again found

that the evidence was sufficient to substantiate appellant’s guilt beyond a reasonable

doubt. The court then deferred adjudication and placed appellant on community

supervision for eight years.

                                         The 2019 Proceedings

         In January 2019, the State filed and pursued its third motion to adjudicate

appellant’s guilt.5 Appellant pleaded true to the State’s allegations that he had

violated terms of his community supervision, including failure to report to his

probation officer. The trial court adjudicated appellant’s guilt for the 2012

aggravated robbery and assessed his punishment at seven year’s confinement in the

Institutional Division of the Texas Department of Criminal Justice.

         This appeal followed.




    4
       The notes from the probation interview are included in our record. During the interview, appellant
again stated that he acted as the lookout for the robbery.
    5
        The State had filed but not pursued two earlier motions to adjudicate appellant’s guilt.

                                                     –5–
                               Validity of the 2013 Plea

       Appellant contends that his 2013 plea was invalid because he did not make an

adequate admission of guilt for the charged robbery. He argues that by accepting his

plea without requiring a strong factual basis for it, the trial court violated article 1.15

of the code of criminal procedure and appellant’s rights under the Due Process

Clause of the United States Constitution. He argues further that because the trial

court erroneously accepted appellant’s inadequate admission of guilt, the 2013 order

of deferred adjudication was void and, as a result, the 2019 judgment adjudicating

his guilt is void as well.

       At the outset, we reject appellant’s argument that acceptance of his 2013 plea

violated his rights under the Due Process Clause. “The entry of a valid plea of guilty

has the effect of admitting all material facts alleged in the formal criminal charge.”

Ex parte Williams, 703 S.W.2d 674, 682 (Tex. Crim. App. 1986). The United States

Constitution does not require more than such a plea: the State need not present

evidence in support of a guilty plea in Texas courts to satisfy the Constitution’s

requirements of due process. Menefee v. State, 287 S.W.3d 9, 13 (Tex. Crim. App.

2009).

       Article 1.15, on the other hand, requires that sufficient evidence support a

guilty plea. TEX. CODE CRIM. PROC. ANN. art. 1.15. Specifically, the article permits

conviction for a felony, based upon a plea, only if (a) the defendant has waived his

right to trial in writing, and (b) the State has introduced evidence into the record

                                           –6–
showing the guilt of the defendant, and that evidence has been accepted by the court

as the basis for its judgment. Id. The statute specifically states that “in no event shall

a person charged be convicted upon his plea without sufficient evidence to support

the same.” Id. Once a defendant has entered his guilty plea, however, the State is no

longer required to prove his guilt beyond a reasonable doubt. McGill v. State, 200

S.W.3d 325, 330 (Tex. App.—Dallas 2006, no pet.). “Instead, the supporting

evidence must simply embrace every essential element of the offense charged.” Id.

(citing Stone v. State, 919 S.W.2d 424, 427 (Tex. Crim. App. 1996)). If the defendant

makes a judicial confession that covers all of the elements of the charged offense, it

will suffice to support the guilty plea. Menefee, 287 S.W.3d at 13.

      In this case, appellant judicially confessed to the charge of aggravated robbery

with a deadly weapon, and his confession was admitted into evidence by the trial

court. His confession tracked his indictment. Appellant admitted that on August 27,

2012, in Dallas County, Texas, he had intentionally and knowingly—in the course

of committing theft of property and with the intent to obtain or maintain control of

that property—threatened and placed Dunn in fear of imminent bodily injury and

death, and he had used and exhibited a firearm in that process. These admissions

embrace every element of the offense of aggravated robbery with a deadly weapon.

See TEX. PENAL CODE ANN. § 29.03(a)(2).

      Appellant’s testimony in support of his plea did not contradict his confession.

Despite his assertions in this Court that he was merely present at the scene of the

                                          –7–
robbery, appellant testified—and then confirmed—that he acted as lookout for his

co-defendants and that he would have told them if he saw someone coming. When

the robbery was completed, appellant ran away with his co-defendants, and he was

arrested with them in the presence of the stolen property. We conclude the State

presented sufficient evidence to support appellant’s guilty plea; we discern no error

under article 1.15.

        We understand appellant’s final argument to contend that even if there were

sufficient evidence to support his guilty plea, the plea was invalid because it was not

entered into “knowingly, voluntarily, and with an understanding of the law in

relation to the facts.” In support of this contention, appellant points to “[t]wo separate

retractions of his ‘admissions’ that he acted as a ‘lookout.’”6

        We disagree that appellant retracted any part of his confession or testimony.

Early in his testimony, the trial judge explained in detail that his mere presence at

the scene was not enough to convict him. She assured him that if he went to trial,

she would instruct the jury concerning that rule. She asked appellant directly whether

he was “just there,” and appellant initially answered “Yes.” At this point, the judge

clarified appellant’s answer and its legal effect:




    6
       Appellant does not contend that he was not properly admonished. The record contains both oral and
signed written warnings of the effects of his guilty plea. Correct admonishments are prima facie evidence
that a plea was voluntary. Martinez v. State, 981 S.W.2d 195, 197 (Tex. Crim. App. 1998) (“A finding that
a defendant was duly admonished creates a prima facie showing that a guilty plea was entered knowingly
and voluntarily.”).
                                                  –8–
      THE COURT: You were just there, you knew what they were going to
      do, but you [didn’t] do anything to help them; is that right?

      THE DEFENDANT: Yes, ma’am.

      THE COURT: Okay. Well, then, you’re not guilty and I’m not
      accepting your plea of guilty.
However, as the hearing progressed, appellant explained the events of the robbery

to the judge, including what each of the co-defendants had done, and he testified

repeatedly that he was keeping lookout. When the judge explained that being a

lookout was participating in the offense, she gave appellant another opportunity to

change his version of the facts:

      THE COURT: Well, either you were acting as a lookout or you weren’t.
      When [the probation department] interview[s] you, what are you going
      to tell them, that you were acting as a lookout or that you weren’t?
      THE DEFENDANT: I was.
      THE COURT: Well, then, you are guilty, sir.

Despite the trial judge’s giving him every opportunity to do so, appellant did not

retract his admissions that he acted as the lookout and thus participated as a party in

the robbery.

      We conclude that appellant’s original guilty plea was valid. Accordingly, we

overrule his single issue.




                                         –9–
                                   Conclusion

      We affirm the trial court’s judgment.




                                          /Bill Pedersen, III//
                                          BILL PEDERSEN, III
                                          JUSTICE
190621f.u05
Do Not Publish
TEX. R. APP. P. 47




                                      –10–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CHASE RUNNELS, Appellant                      On Appeal from the 204th Judicial
                                              District Court, Dallas County, Texas
No. 05-19-00621-CR          V.                Trial Court Cause No. F-1239674-Q.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Pedersen, III. Justices Myers and
                                              Garcia participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 21st day of January, 2021.




                                       –11–